





CITATION:
Rajaratnam v. Wilson, 2011
          ONCA 353





DATE:
          20110505



DOCKET: C52940



COURT OF APPEAL FOR ONTARIO



Laskin, Feldman and MacPherson JJ.A.



BETWEEN



Singarajar Edward Rajaratnam



Applicant (Appellant)



and



David S. Wilson



Respondent (Respondent in Appeal)



Michael Czuma, for the appellant



Mark Elkin, for the respondent



Heard and released orally: May 4, 2011



On appeal from the judgment of Justice J. Stephen ONeill of
          the Superior Court of Justice, dated October 20, 2010.



ENDORSEMENT



[1]

The appellant appeals the judgment of ONeill J. dated
    20 October 2010 dismissing his application to assess two of the respondents
    accounts. One of the accounts, delivered in 1999, was for $33,257.47 and dealt
    with legal fees collected from the settlement of claims arising from two motor
    vehicle accidents in 1996. The second account, delivered in 2008, was for
    $6,776.96 relating to legal fees for two more motor vehicle accidents in 2001.
    The appellant also moves to introduce fresh evidence, seeking a new assessment
    hearing, in order to refer all his accounts with the respondent for assessment.

[2]

We see no error in the application judges reasons. As
    he noted, the parties signed a consent in 2001 relating to previous legal
    accounts, which would include the 1999 account for $33,257.47. The appellant
    received a repayment of $2,500 pursuant to this agreement. He acknowledged in
    the agreement that he had the opportunity to obtain independent legal advice.

[3]

With respect to the 2008 account for $6,776.96, we are
    not persuaded that there are special circumstances that would justify the
    assessment of this account.

[4]

Finally, the fresh evidence would not change the
    result. As the cross-examination of the appellant on his affidavit makes clear,
    the appellant only decided to seek to have his old accounts assessed after he
    decided that the legal bills to his wife were too high. The wifes accounts are
    being assessed. The appellants accounts, which he accepted over a 12-year
    period, should not be re-opened because of his dissatisfaction with the legal
    fees being charged to his wife, especially since those fees are already subject
    to a proper assessment.

[5]

The motion to introduce fresh evidence is denied. The
    appeal is dismissed. The respondent is entitled to his costs of the appeal
    fixed at $5,000 inclusive of applicable taxes.

J. I. Laskin J.A.

K. Feldman J.A.

J. C. MacPherson J.A.


